'Where service of the bill of exceptions is made by the attorney for the plaintiff in error, it must be authenticated by his affidavit made at the time of the service and attached to the bill of exceptions. (It.)Bill of exceptions. Service. Practice in the Supreme Court. Before the Supreme Court. July Term, 1873.When this case was called, counsel for defendant moved to dismiss the writ of error, for want of service of the bill of exceptions. The only evidence of service relied upon by counsel for plaintiff in error, was an entry signed by “F* *91Chambers.” It was stated that F. Chambers was of counsel for plaintiff in error.The motion was sustained and the writ of error dismissed.